400 U.S. 348
91 S. Ct. 479
27 L. Ed. 2d 433
Bernard M. DECKER, United States District Judge, et al.v.HARPER & ROW PUBLISHERS, INC., et al.
No. 113.
Supreme Court of the United States
January 12, 1971
Rehearing Denied March 1, 1971.

See 401 U.S. 950, 91 S. Ct. 917.
Lee A. Freeman, Jr., Chicago, Ill., for petitioners.
H. Templeton Brown, Chicago, Ill., for respondents.
On Writ of Certiorari to the United States Court of Appeals for the Seventh Circuit.
PER CURIAM.


1
The judgment is affirmed by an equally divided Court.


2
Mr. Justice DOUGLAS took no part in the consideration or decision of this case.